DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 	Claims 1, 3-10 and 12-20 are pending 
	Claims 1, 3-6, 8 and 10, 12-16 are rejected under 35 USC § 102
	Claims 7, 9 and 17-20 are rejected under 35 USC § 103

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant argued that McCarthy does not reserve and lock lines for specific memory operations, but merely selects lines based on modified temporal information as memory operations are received. Applicant pointed to spec section [00475] which claims that if two sets from the victim cache are not speculatively locked and read, then additional stalls are created.
Examiner disagrees. The example given [spec [00475]-[00478] for stalls applies to FIFO scheme if one access request (say DP0 access request) is a hit to the location that is to be evicted for the other access request (say DP1 access request) which is a miss and stall is needed to bring that entry back. In McCarthy, if hit location is the LRU entry then it is not an LRU entry anymore (because it is being 
Applicant raised objection or questioned the validity of using official notice for claim 20. However, applicant did not point out which portion of the official notice is not acceptable. Claim 20 discloses the replacement policy that it is based on 3 things – validity of the operation, whether the operation needs cache storage and if it needs entry allocation. Item 2 and item 3 sounds similar. Cache was introduced in computer system to quickly access data and was benefitted greatly because of temporal and spatial locality principle that computer data usage follows. The main idea here is that the data used frequently should be stored in a memory that has faster access time which is cache. So, cache is used to store data and specially the frequently used ones. Claim 20 teaches these fundamental facts of a cache usage which should be familiar to anyone skilled in information processing/computing systems.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mccarthy (US 20170091096 A1).

Regarding Claim 1 Mccarthy discloses: 
a cache storage (FIG. 1 Dual-Access Cache 210 ) () Mccarthy: [0014] "...Embedded processing system 200 includes dual-access cache 210, which is a multi-access, 4-way set-associative cache." 
a cache controller operable to receive a first memory operation and a second memory operation concurrently ( Mccarthy: FIG. 1 Memory Control 206&208 together is the cache controller that is controlling access to the dual-access cache 210. Mccarthy: [0013]-[0014], [0046]-[0047] Teaches receiving and serving first and second memory access operation concurrently or in parallel. ) 
comparison logic operable to identify if the first and second memory operations missed in the cache storage; and (Mccarthy: [0034]-[0035] Teaches compare logic for comparing address/tag of both memory access operation and [0036] teaches cache miss. ) 
a replacement policy component operable to: 
reserve a first entry and a second entry in the cache storage to evict based on the first and second memory operations, wherein data in at least one of the first entry or second entry is to be respectively evicted if at least one of the first or second memory operations corresponds to a miss (Mccarthy: [0038]-[0039] teaches cache misses and replacing/evicting least recently used and next-to-least recently used location/way of the set. ); and
speculatively lock the first entry and the second entry in the cache storage for eviction (Applicant: [0478] locks here means reserves a line and speculative is used to select lines that are destined for eviction. Mccarthy: [0028] teaches replacing LRU and next-to LRU location to handle misses. Speculatively locking/reserving lines that are specifically for eviction (applicant [0478]) and selecting lines pointed by LRU and next-to LRU for eviction and replacement indicates similar replacement policy.).
 
Regarding claim 10, this is a method claim corresponding to the apparatus claim 1, and is rejected for the same reasons mutatis mutandis.
Regarding claim 16, Mccarthy discloses:
a central processing unit (Mccarthy: FIG. 1, combination of processor 202 and processor 204) to concurrently output a first memory operation and a second memory operation (Mccarthy: [0014] “Referring to FIG. 1, embedded processing system 200 includes processor 202 and processor 204 integrated onto a single integrated circuit die,…”);
The remaining limitations of this system claim corresponds to the limitations in apparatus claim 1 and is rejected for the same reasons mutatis mutandis.

 	Regarding Claim 3 Mccarthy discloses: 
The apparatus of claim 1, wherein the replacement policy component is operable to: 
store an indicator of a first way of the cache storage to be replaced (Spec [0488] explains indicator - "the replacement policy component 308 is to store an indicator of the LRU way of the victim storage 218 to be replaced by DP0". Mccarthy: [0025] teaches LRU location as the replacement target way and it constitutes the same thing as indicator of a first way of the cache storage to be replaced.) 
in response to the first memory operation missing in the cache storage and the second memory operation hitting in the cache storage: 
determine whether the second memory operation is directed to the first way of the cache storage indicated by the indicator ( Mccarthy: [0026] teaches ; and
increment the indicator to indicate a second way of the cache storage based on the second memory operation being directed to the first way of the cache storage; and (Mccarthy: [0026] teaches picking next-to least recently used way for that set as the replacement target way and constitutes the same thing as incrementing the indicator to indicate another way of the set to be replaced to store the miss data. ) 
causing the second way of the cache storage to be evicted based on the first memory operation and the incremented indicator (Mccarthy: [0026] teaches picking next-to least recently used way for that set as the replacement target way and constitutes the same thing as incrementing the indicator to indicate a second way of the set to be replaced and evicts the way to bring in and store the data for the memory operation that caused cache miss).

Regarding claim 12, this is a method claim corresponding to the apparatus claim 3, and is rejected for the same reasons mutatis mutandis.

 
Regarding Claim 4 Mccarthy discloses: 
The apparatus of claim 1, wherein the replacement policy component is operable to: 
store an indicator of a second way of the cache storage to be replaced (Spec [0488] explains indicator - "the replacement policy component 308 is to store an indicator of the LRU way of the victim storage 218 to be replaced by DP0". Mccarthy: [0025] teaches LRU location as the replacement target way and it constitutes the same thing as indicator of a second way of the cache storage to be replaced. ) 
in response to the second memory operation missing in the cache storage and the first memory operation hitting in the cache storage: 
determine whether the first memory operation is directed to the second way of the cache storage indicated by the indicator; and (Mccarthy: [0026] teaches determining if one of the two access request is a hit and the other is a miss and the hit points to the LRU (indicator) location.) 
decrement the indicator to indicate a first way of the cache storage based on the first memory operation being directed to the second way of the cache storage (Mccarthy: [0026] teaches picking next-to least recently used way for that set as the replacement target way and constitutes the same thing as decrementing the indicator to indicate a another way of the set to be replaced to store the miss data); and
 	causing the first way of the cache storage to be evicted based on the second memory operation and the incremented indicator (Mccarthy: [0026] teaches picking next-to least recently used way for that set as the replacement target way and constitutes the same thing as decrementing the indicator to indicate a another way of the set to be replaced and evicts the way to bring in and store the data for the memory operation that caused cache miss). 
 
Regarding claim 13, this is a method claim corresponding to the apparatus claim 4, and is rejected for the same reasons mutatis mutandis.

 
Regarding Claim 5 Mccarthy discloses: 
The apparatus of claim 1, wherein the replacement policy component is operable to: 
store a first indicator of a first way and a second indicator of a second way of the cache storage to be replaced (Mccarthy: [0028] teaches least-recently-used way and the next-to least-recently-used way which constitutes the same thing as fisrt and second indicator for first and second way. 
in response to the first memory operation missing in the cache storage and the second memory operation missing in the cache storage:(Mccarthy: [0028] teaches two misses of the two concurrent memory operation. 
causing the first way of the cache storage to be evicted based on the first memory operation and the second way of the cache storage to be evicted based on the second memory operation.(Mccarthy: [0028] teaches evicting/replacing LRU and next-to LRU locations based on first and second memory operation having a miss in the cache. 
 
Regarding claim 14, this is a method claim corresponding to the apparatus claim 5, and is rejected for the same reasons mutatis mutandis.

Regarding Claim 6 Mccarthy discloses: 
The apparatus of claim 5, wherein the replacement policy component is operable to increment the first indicator by two locations and the second indicator by two locations after the first way and the second way of the cache storage are evicted. (Mccarthy: [0026]-[0029] teaches LRU and next-to LRU being the two locations to be used as indicator for storing new data if they belong to same set/block. If thwo memory operation points to two different set then LRU location of each set is used for storing new (resulted from a miss) data. If LRU location is a hit and another memory operation that results in a miss then next-to LRU location is used to store new data. Choosing next-to LRU location constitutes the same thing as incrementing/decrementing the indicator (in applicant's system) since both points to the next location to be used for new data. After each pair of memory operation either hit or miss temporal information of each set is updated indicate new LRU and next-to LRU locations. The new LRU (or next-to LRU) includes the case where it is higher than old LRU (or next-to LRU) by two and constitutes the same thing as incrementing the indicator by two locations.) 

Regarding claim 15, this is a method claim corresponding to the apparatus claim 6, and is rejected for the same reasons mutatis mutandis.
Regarding Claim 8 Mccarthy discloses: 
The apparatus of claim 1, further including a first interface and a second interface, the first interface to obtain the first memory operation from a central processing unit and the second interface to obtain the second memory operation from the central processing unit, the first interface and the second interface coupled to the comparison logic and the cache controller (Mccarthy: FIG. 1, [0036] teaches dual access cache having memory controller 206 and 208 that communicates with processor 202 and 204 and with dual-access cache 210. Communication of the controller with the processor involves interface between the two devices. The first interface is used to obtain the first memory operation from processor 202 and the second interface is used to obtain memory operation from processor 204. These interfaces are coupled to the memory controller 206 and 208 which is connected to the dual access cache that includes comparison logic for comparing addresses and determining hit/miss status of memory operations).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


 Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mccarthy (US 20170091096 A1) in view of Ebcioglu et al. (US 20130125097 A1)
Regarding Claim 7, Mccarthy teaches all the limitations of claim 1, however, Mccarthy does not explicitly teaches a victim cache. 
Ebciooglu discloses, wherein the cache storage is a victim cache storage (Ebciooglu: [1226]-[1227], [1232] teaches a victim cache storing evicted lines from cache and picking up data from victim cache when appropriate.)
Both Mccarthy and Ebciooglu represent works within the same field of endeavor, namely data usage and cache management in single or multicore systems. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mccarthy in view of Ebciooglu as it represents a combination of known prior art elements according to known methods (data usage and cache management system of Mccarthy using a victim cache as used in Ebciooglu) to yield a more efficient data usage and cache management system (see also Ebciooglu [1226]-[1227], [1232]).
Regarding claim 18, this is a system claim corresponding to the apparatus claim 7, and is rejected for the same reasons mutatis mutandis.
The reasons for obviousness regarding claim 18 is same as those applied to claim 7 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mccarthy (US 20170091096 A1) in view of Leung (US 6215497 B1).
Regarding Claim 9, Mccarthy teaches all the limitations of claim 8, however, Mccarthy does not explicitly teaches scalar and vector interfaces.
Leung discloses, the apparatus of claim 8, wherein the first interface is a vector interface and the second interface is a scalar interface (Leung: col 3 ln 53 – co 4 ln 8, col 4 ln 24-37: teaches 512-bit wide vector interface and also 64-bit wide scalar interface).
Mccarthy and Leung represent works within the same field of endeavor, namely data usage and cache management in single or multicore systems. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mccarthy in view of Leung as it represents a combination of known prior art elements according to known methods (data usage and cache management system of Mccarthy using both scalar i.e. 64-bit wide and vector i.e. 512 bit wide bus interface as used by Leung) to enable faster data transfer and better resource utilization yielding a more efficient data usage and cache management system (see also Leung col 3 ln 53 – co 4 ln 8, col 4 ln 24-37).
Regarding Claim 19, Mccarthy teaches all the limitations of claim 9, however, Mccarthy does not explicitly teaches scalar and vector interfaces.
Leung discloses, the system of claim 16, wherein the cache further includes a first interface and a second interface, the first interface is a 64-bit wide bidirectional scalar interface and the second interface is a 512-bit wide vector interface (Leung: col 3 ln 53 – co 4 ln 8, col 4 ln 24-37: teaches 512-bit wide vector interface and also 64-bit wide scalar interface).
.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mccarthy (US 20170091096 A1) in view of Yamamoto et al.	(US 7970998 B2).
Regarding claim 17, Mccarthy teaches all the limitations of claim 16. However, Mccarthy does not teach the cache storage is a first cache storage, the cache further including a second cache storage coupled in parallel with the first cache storage. 
Yamamoto discloses The system of claim 16, wherein the cache storage is a first cache storage, the cache further including a second cache storage coupled in parallel with the first cache storage (Yamamoto, abstract: “A cache memory of the present invention includes a second cache memory that is operated in parallel with a first cache memory”).
Both Mccarthy and Yamamoto represent works within the same field of endeavor, namely data usage and cache management in single or multicore systems. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mccarthy in view of Yamamoto as it represents a combination of known prior art elements according to known methods (data usage and cache management system of Mccarthy using two caches coupled together to work in parallel as used by Yamamoto) to enable a simpler design of parallel access cache yielding a more efficient data access and retrieval (see also Yamamoto abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mccarthy (US 20170091096 A1) in view of OFFICIAL NOTICE.
Regarding claim 20, The system of claim 16, wherein the replacement policy component is operable to adjust the entry reservations in the cache storage based on 1) a validity of the first and second memory operations, 2) whether the cache storage stores data for the first and second memory operations, and 3) whether the first and second memory operations are to allocate data to the cache storage or write data to the cache storage (The Examiner takes OFFICIAL NOTICE, as detailed in eMPEP 2144.03, is a commonly known and well understood command to one of ordinary skill in the art for performing cache/memory control operation and management operation. Data storage in cache and therefore entry reservation is needed only for valid memory operations. An invalid memory operation is either discarded or causes a fault. Since the invalid memory operation is not executed no cahe entry reservation is needed. Also a cache entry needs to be reserved only if a memory operation involves storing data and also a cache entry needs to be reserved if the memory operation allocates or writes data to a cache entry.) 

 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/M.S.H/Examiner, Art Unit 2138 
/SHAWN X GU/
Primary Examiner, AU2138